           Case 1:17-cv-01230-JB-LF Document 52 Filed 05/13/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

J. LEE,

          Plaintiff,

v.                                                                   No. CV 17-1230 JB/LF

THE BOARD OF REGENTS OF THE
UNIVERSITY OF NEW MEXICO, and
GARNETT S. STOKES, in her official capacity
as the President of the University of New Mexico,

          Defendants.

                       ORDER ADOPTING JOINT STATUS REPORT AND
                            PROVISIONAL DISCOVERY PLAN

          THIS MATTER came before the Court following a review of the Joint Status Report and

Provisional Discovery Plan, filed April 30, 2019 (Doc. 47), the Court adopts the Joint Status Report

and Provisional Discovery Plan except as modified by the Scheduling Order (Doc. 52), and rulings

provided at the Scheduling Conference held May 6, 2019.


                                                     __________________________________
                                                     UNITED STATES DISTRICT JUDGE
